  


 HR 4902 ENR: To amend title 5, United States Code, to expand law enforcement availability pay to employees of U.S. Customs and Border Protection’s Air and Marine Operations.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 4902 
 
AN ACT 
To amend title 5, United States Code, to expand law enforcement availability pay to employees of U.S. Customs and Border Protection’s Air and Marine Operations. 
 
 
1.Law enforcement availability pay for employees of Customs and Border Protection’s Air and Marine Operations 
(a)In generalSection 5545a(i) of title 5, United States Code, is amended— (1)by striking apply to a pilot employed by the United States Customs Service and inserting apply to any employee of the U.S. Customs and Border Protection’s Air and Marine Operations, or any successor organization,; and 
(2)by striking such pilot and inserting such employee.  (b)ApplicabilityThe amendments made by subsection (a) shall take effect on the first day of the first applicable pay period beginning on or after the date that is 14 days after the date of enactment of this Act.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
